DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 7, 13-18, 20 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by the Shuotao Xu document “BlueCache.”
For claims 1, 14, Xu teaches a network interface component and surrounding computing system (Abstract and Introduction), comprising:
a network interface (Fig. 1);
a host interface (Fig. 1);
circuitry (Figs. 3, 5) to process a service call embedded in a request (P. 302, left, lines 45-49), the circuitry embedded in the network interface component so that processing of the call is fully performed without execution of the service by a central processing unit of a local computing system that the network interface component is a component of (Fig. 4; P. 304, left, lines 21-24), the request being formatted according to a protocol (Fig. 6; P. 304, lines 11-17).
For claims 2, 15, Xu teaches that the circuity is to direct the
For claims 3, 16, Xu teaches that the memory module is a JEDEC compliant memory module (section 6.1.2; Table 4; SDRAM is JEDEC compliant memory).
For claims 4, 17, Xu teaches that the circuity is to direct the request to at least one other memory module if a memory range specified in the request corresponds to memory space that is only partially within the memory module (section 3.1, see also section 2.2).
For claims 5, 18, Xu teaches that the circuitry is to combine results from the memory module and the at least one other memory module to prepare a response to the
For claim 7, Xu teaches that the
For claims 13, 20, Xu teaches that the protocol is to allow a remote computing system to respectively access at least one of a memory controller, memory module, peripheral control hub and mass storage device of the local computing system without invoking the central processing unit of the local computing system, the circuitry to at least parse the.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 8-12, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Xu as applied to claims 1, 14 above, and further in view of Dragojevic’s Article “Farm: Fast Remote Memory.”
For claims 6, 19, Xu does not expressly disclose that the protocol is an RDMA protocol though an RDMA protocol is mentioned (P. 302, right column, last paragraph).  Dragojevic teaches a system in the analogous art (abstract and introduction) that includes this limitation (section 3.1 in view of section 2).  At the time the invention was made, one of ordinary skill in the art would have added Dragojevic in order to improve on operations including working with the TCP/IP framework (introduction).
For claim 8, Dragojevic teaches that the network interface component further comprises additional circuitry to perform at least one security operation for the request (section 3.4).
For claim 9, Dragojevic teaches that the security operation comprises authenticating an end client that the request is to be processed for (section 3.4).
For claim 10, Xu teaches that the network interface component maintains a public key for the end client (section 3.4, see also 2.1).
For claim 11, Dragojevic teaches that the security operation comprises authorizing an end client that the request is to be processed for to access a memory range specified in the request (section 3.6).
For claim 12, Dragojevic teaches that the network interface component maintains an authorization profile for the end client (section 3.5).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELVIN H POLLACK whose telephone number is (571)272-3887. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on (571)270-1684. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MELVIN H POLLACK/Primary Examiner, Art Unit 2445